Case 2:18-cv-01678-RAJ Document 130-1 Filed 05/29/20 Page 1 of 2




  Declaration of Jeffrey L. Needle

                     Exhibit 1
                   Case 2:18-cv-01678-RAJ Document 130-1 Filed 05/29/20 Page 2 of 2

5:24 PM                                            Jeffrey L Needle - timekeeping
05/27/20                                               Time by Job Detail
                                                     April 20 through May 27, 2020

                    Date                Name             Duration                                 Notes


             Johnson, Kim
                Attorney Time
               4/20/2020          Jeffrey Needle               1:30    Work on Fee Petition
               4/20/2020          Jeffrey Needle               0:30    TC Susan Mindenbergs • Settlement, fee petition
               4/22/2020          Jeffrey Needle               4:15    Work on Petition for Fees and Costs
               4/24/2020          Jeffrey Needle               0:15    Email Vicky Vreeland • Fee Petition
               4/26/2020          Jeffrey Needle               0:30    TC Vicky Vreeland
               4/27/2020          Jeffrey Needle               0:15    TC Susan Mindenbergs • Motions for attorney fees and tax ...
               5/4/2020           Jeffrey Needle               2:00    Review and revise Blaney Motion
               5/4/2020           Jeffrey Needle               0:30    Email exchange with Vicky Vreeland - Attorney fee petition
               5/5/2020           Jeffrey Needle               0:15    Email exchange Vicky Vreeland - Attorney fees and costs
               5/5/2020           Jeffrey Needle               0:30    Review Torelli Report and Declaration • Tax Adjustment
               51712020           Jeffrey Needle               1 :45   Revise Fee Petition and Declaration.
               5/11/2020          Jeffrey Needle               0:15    Review Vreeland Declaration
               5/13/2020          Jeffrey Needle               0:45    Review final Motion for tax adjustment and interest
               5/13/2020          Jeffrey Needle               0:15    TC Mindenbergs - Petition for Fees and Blaney Motion
               5/15/2020          Jeffrey Needle               1:30    Review and revise final Petition for Fee and Declaration.
               5/18/2020          Jeffrey Needle               2:30    Research sdt opposing counsel fees
               5/26/2020          Jeffrey Needle               6:00    Reply to Attorney Fees and Costs
               5/27/2020          Jeffrey Needle               1:30    Work on Reply to Attorney Fee Petition
                Total Attorney Time                           25:00

             Total Johnson, Kim                               25:00

           TOTAL                                             25:00




                                                                                                                                      Page 1
